NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIMOTHY DOYLE YOUNG,                            No. 18-35679

                Plaintiff-Appellant,            D.C. No. 3:18-cv-01047-MC

 v.
                                                MEMORANDUM**
WILLIAM BARR, Attorney General*; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                          Submitted December 11, 2019***

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Federal prisoner Timothy Doyle Young appeals pro se from the district

court’s order dismissing his 42 U.S.C. § 1983 action for failure to pay the filing fee

after it concluded that Young was not entitled to proceed in forma pauperis


      *
            William Barr has been substituted for his predecessor, Matthew G.
Whitaker, as Attorney General under Fed. R. App. P. 43(c)(2).
      **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“IFP”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007). We affirm.

      The district court properly concluded that Young was not entitled to proceed

IFP because Young had filed at least three prior actions in federal court that were

dismissed for being frivolous or malicious, or for failing to state a claim, and failed

to sufficiently allege that he was “under imminent danger of serious physical

injury” at the time that he lodged the complaint. 28 U.S.C. § 1915(g); see also

Andrews, 493 F.3d at 1057 n.11 (courts may reject conclusory allegations of

imminent danger, and “normal preclusion principles will prevent a prisoner from

avoiding the three-strike rule based on allegations rejected in an earlier case”);

Young v. Mellady, No. 5:15-CV-14151, 2016 WL 4596355, at *1 (S.D. W. Va.

Sept. 2, 2016) (“A federal court in Colorado has previously warned the Plaintiff ‘to

refrain from filing repetitious litigation with this Court or any other federal district

court regarding issues where venue properly lies in this Court.’” (citing Young v.

BOP, No. CIVA 08CV-00182-BNB, 2008 WL 582176, at *2 (D. Colo. Mar. 3,

2008))).

      Young’s pending motions are denied.

      AFFIRMED.




                                           2                                     18-35679